Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 2, 2020                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  160242                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
  KEITH BRONNER,                                                                                              Brian K. Zahra
           Plaintiff,                                                                                   Richard H. Bernstein
  and                                                                                                   Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  ANGELS WITH WINGS TRANSPORT, LLC,
           Intervening Plaintiff,
  v                                                                  SC: 160242
                                                                     COA: 340930
                                                                     Wayne CC: 15-013452-NF
  CITY OF DETROIT,
            Defendant/Third-Party Plaintiff-
            Appellant,
  and
  GFL ENVIRONMENTAL USA, INC., f/k/a
  RIZZO ENVIRONMENTAL SERVICES,
               Third-Party Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 9, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the Court of Appeals erred in holding that the no-fault
  insurance act, MCL 500.3101 et seq., precluded the City of Detroit from seeking
  contractual indemnification from GFL Environmental USA, Inc. for the City’s payment
  of personal protection insurance (PIP) benefits. In addition to the brief, the appellant
  shall electronically file an appendix conforming to MCR 7.312(D)(2). In the brief,
  citations to the record must provide the appendix page numbers as required by MCR
  7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being served
  with the appellant’s brief. The appellee shall also electronically file an appendix, or in
  the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 2, 2020
           b0630
                                                                                Clerk